Lucas App. No. L-00-1154. Reported at 94 Ohio St.3d 1508, 764 N.E.2d 1037. On motion for reconsideration. Motion granted and appeal allowed on Proposition of Law No. I; sua sponte, cause held for the decision in 2002-0201, State v. Fisher, Franklin App. No. 01AP-614, 2001-Ohio-8772; cause consolidated with 2002-0020, State v. Noser, Lucas App. No. L-00-1154; briefing schedule stayed.
Moyer, C.J., F.E. Sweeney and Lundberg Stratton, JJ., concur but would allow all propositions of law.
Resnick, Pfeifer and Cook, JJ., dissent.